DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-22 and 26-28, now renumbered as claims 1-25, have been examined. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. J. Kyle Komenda on 03/02/2022.
Claims 19 and 20 have been amended as follows:
19. (Currently Amended) The one or more tangible, non-transitory mediums of claim 16, wherein the 

20. (Currently Amended) The one or more tangible, non-transitory mediums of claim 16, wherein the .

Allowable Subject Matter
Claims 1-22 and 26-28 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed 12/22/2021, have been fully considered.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 16 are allowed in view of the reasons presented by the applicant in the Remarks. Claims 2-16, 17-22 and 26-28 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency and in view of the examiner’s amendment.
Prior art of record Parker teaches: A blind domain is assigned a block of physical memory. A page ownership table (POT) is stored in the memory to track the owner blind domains that own each physical page of the memory. The POT includes a number of entries including virtual addresses or intermediate physical addresses which can be mapped to the physical addresses of the corresponding physical pages. 
However, Parker does not teach: “encrypt the MOT entry using the first cryptographic key; and append verification data to the MOT entry, wherein the verification data enables detection of an attack on the MOT entry”, i.e., Parker teaches a page ownership table with entries including virtual addresses or intermediate physical addresses which can be mapped to the physical addresses of the corresponding physical pages but does not teach encrypting the entries and appending verification data to the entries. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Architectural Support for Secure Virtualization under a Vulnerable Hypervisor: he memory of guest VMs from unauthorized accesses, even with an untrusted hypervisor. With this mechanism, memory isolation is provided by the secure hardware, which is much less vulnerable than the software hypervisor. The proposed mechanism extends the current hardware support for memory virtualization with a small extra hardware cost. The hypervisor can still flexibly allocate physical memory pages to virtual machines for efficient resource management. However, the hypervisor can update nested page tables only through the secure hardware mechanism, which verifies each mapping change. Using the hardware-oriented mechanism in each system securing guest VMs under a vulnerable hypervisor, this paper also proposes a cloud system architecture, which supports the authenticated launch and migration of guest VMs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438